Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Travis on 3/9/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1
At lines 9-10, “wherein the front member includes a forward flaring lower-most portion extending angularly away from said rear member” is changed to --wherein the front member includes a vertical uppermost portion and planar lowermost portion extending angularly away from said vertically extending planar rear member--. 
Claim 11
At lines 9-10, “wherein the front member includes a forward flaring lower-most portion extending angularly away from said rear member” is changed to --wherein the front member includes an uppermost portion parallel to the rear member and a forward flaring planar lower-most portion extending angularly away from said rear member--. 
Claim 22


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Because it would not be obvious to replace Neumann front member (Fig. 4) with the Brochu (2009/0108144, mentioned in the 2/23/2021 interview as a possible art) front member because Brochu does not teach the claimed front member structure as proposed amended beyond the 2/25/2021 amendment, nor does Ealer (40 is not planar) or the art of record teach such front member. Additionally, criticality exists for forward flaring planar lower-most portion 62 because the purpose of forward flaring planar lower-most portion 62, Fig. 5A, extending angularly away from said rear member 60 is to move left, Fig. 5B, when the screw clamps it so hook 96 grabs the gutter lip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633